Citation Nr: 0610326	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder claimed 
as memory loss.

2.  Entitlement to the assignment of a higher disability 
evaluation for diabetes mellitus, initially evaluated as 20 
percent disabling.  

3.  Entitlement to the assignment of a higher disability 
evaluation for peripheral neuropathy, right lower extremity 
associated with type II diabetes mellitus, initially 
evaluated as 10 percent disabling.  

4.  Entitlement to the assignment of a higher disability 
evaluation left lower extremity associated with type II 
diabetes mellitus, initially evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from November 1953 to November 
1956 and October 1957 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  A disability claimed as memory loss is not causally 
related to service or the service-connected diabetes 
mellitus.

2.  Diabetes mellitus is manifested by a need for daily 
insulin medication and a restricted diet, without the need 
for activity restriction such as avoidance of strenuous 
occupational or recreational activities.

3.  Peripheral neuropathy of the right lower extremity is 
shown to nearly approximate moderate impairment of the 
sciatic nerve.

4.  Peripheral neuropathy of the left lower extremity is 
shown to nearly approximate moderate impairment of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  A disability claimed as memory loss was not incurred in 
or aggravated by military service, and was not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2005).

3.  The criteria for the assignment of an initial rating of 
20 percent for peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for the assignment of an initial rating of 
20 percent for peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letter sent to the veteran 
in February 2004.  

A supplemental statement of the case (SSOC) in April 2005 
readjudicated the claims reviewed in this decision after the 
content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Any defect with respect 
to the timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Because service connection has been denied for a disorder 
claimed as memory loss, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  The RO 
provided notice with respect to the initial disability 
ratings in an October 2003 statement of the case.  The RO did 
not provide notice with respect to effective dates of the 
initial disability ratings.  However, those matters are not 
currently before the Board.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

VA also has a duty to assist.  The RO has attempted to obtain 
all of the veteran's medical records in connection with the 
appellant's claims, asked the veteran to submit any evidence 
in his possession that pertained to the claim and contacted 
all of the medical agencies listed by the appellant.  The 
veteran was provided VA medical examinations in conjunction 
with his claims.  

For the above reasons, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied and 
development of the record is sufficiently complete to permit 
a fair and just resolution of the appeal without prejudice to 
the veteran.  

Service Connection for a Disability Claimed as Memory Loss

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).   
In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected is proximately due to or the result 
of a service-connected disability, and the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran was diagnosed with a cognitive disorder in March 
2001, 27 years after his separation from service.  There are 
no in-service complaints, findings or diagnoses of memory 
loss.  There is no competent medical evidence showing that a 
disorder claimed as memory loss is directly related to 
service.   

The veteran has claimed that his memory loss resulted from 
his service-connected diabetes mellitus.  A comment in VA 
progress notes appears to endorse the view that the veteran's 
diabetes mellitus is a factor in causing memory loss, 
although no rationale is provided for that comment.

VA psychological testing was conducted by a neuropsychologist 
in July 2001.  The report is extremely detailed.  The 
examiner noted that minor fluctuations in mental status, 
including forgetfulness and inattention, may be related to 
poorly controlled or fluctuating levels of blood sugar.  He 
also noted, however, that the pattern of deficiencies noted 
on psychological testing was characteristic of individuals 
with a history of long term alcohol abuse, such as the 
veteran.  The examiner concluded that alcohol abuse was 
likely the primary etiology of the veteran's cognitive 
difficulties, with cerebrovascular risk factors and aging as 
contributing factors.  He noted that the veteran's 
characterological traits (perfectionistic tendencies, 
impatience, and easy frustration) also interfered with his 
cognitive functioning. 

It is significant that the examiner did not provide an Axis I 
psychiatric diagnosis.  The Axis II diagnosis was "diagnosis 
deferred-narcissistic and compulsive personality features."  
Pursuant to 38 C.F.R. § 3.303(c) personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  

In a VA neuropsychological examination conducted in April 
2004, the veteran scored 28/30 on his mini-mental status 
examination.  The veteran was diagnosed with memory loss.  
The examiner opined that the veteran could be in the early 
stages of dementia, with the most likely etiology being 
Alzheimer's disease versus multi-infarct dementia. 

The preponderance of the evidence is against the claim for 
service connection for a disorder claimed as memory loss on 
either a direct or a secondary basis and, accordingly, the 
claim must be denied.  

Entitlement to an Initial Disability Rating in Excess of 20 
Percent for Diabetes Mellitus.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran has appealed the initial ratings for his 
service-connected disabilities and, consequently, the Board 
has considered the appropriateness of "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran contends that his diabetes mellitus is more 
severe than is contemplated by the 20 percent evaluation 
currently assigned under the criteria of Diagnostic Code 
7913.

Under that code, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

VA examinations were conducted in March 2002 and April 2004, 
specifically for the purpose of determining the nature and 
severity of the veteran's diabetes mellitus. 

While the evidence demonstrates that the veteran's diabetes 
mellitus requires a restricted diet and insulin, it does not 
show that he requires careful regulation of activities and he 
does not have episodes of ketoacidosis, or hypoglycemic 
reactions.

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  Although a VA 
examiner in April 2004 indicated that the veteran had some 
restrictions noted primarily by neuropathy, there is no 
evidence in the VA clinical records, private clinical 
records, or examination reports, that any physician 
recommended avoidance of strenuous occupational and 
recreational activities.  In fact, the veteran reported at 
the April 2004 VA examination that he was able to golf and 
fish.  The neurological examination conducted the same month 
shows that his neuropathy caused mild functional impairment.  
Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

The preponderance of the evidence is against finding that the 
veteran's diabetes mellitus has ever been manifested by the 
need for regulation of activities, or by ketoacidosis or 
hypoglycemic reactions.  Absent such symptomatology, the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 7913 have not been met.

Entitlement to Initial Disability Ratings in Excess of 10 
Percent for Peripheral Neuropathy of the Right and Left Lower 
Extremities

The veteran's bilateral peripheral neuropathy has been 
assigned separate 10 percent ratings for the right and left 
lower extremities under Diagnostic Code 8520.

A 10 percent evaluation is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating is assigned for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating is assigned for severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520.

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.

In an April 2004 VA neurological examination report, the 
examiner concluded that the veteran had mild to moderate 
peripheral neuropathy with only mild functional loss.  The 
examiner based this determination on findings of decreased 
sensation in both of the veteran's lower extremities.  
However, on the motor examination he had normal bulk and 
tone.  He had 5/5 strength in all extremities.  The 
coordination examinations were normal.  His gait was normal 
and he was able to heel and tiptoe walking.  No focal 
weakness was found.  This is also reflected in prior VA 
examinations.  

At an April 2004 diabetes examination the veteran was 
diagnosed with severe diabetic neuropathy.  Significantly 
however, the examiner did not identify or describe any severe 
symptomatology in the examination.  The examiner did not note 
any weakness or atrophy in either extremity, or any deficit 
in reflexes.  Although the Board has considered the 
examiner's description of the veteran's disability as being 
"severe", the absence of any observed objective 
symptomatology other than some loss of sensation render this 
examiner's findings essentially consistent with those found 
during his April 2004 VA neurological examination.

The medical evidence of record reveals no evidence of 
weakness or atrophy in either lower extremity, and that 
reflexes remain intact in each extremity.  Giving the veteran 
the benefit of the doubt on every issue as required by the 
law, a rating of 20 percent for each lower extremity because 
of moderate incomplete paralysis of the sciatic nerve is 
warranted.













ORDER

Entitlement to service connection fro a disability claimed as 
memory loss is denied.

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to an initial disability rating of 20 percent, 
but no more for peripheral neuropathy of the right lower 
extremity as secondary to diabetes mellitus is granted.

Entitlement to an initial disability rating of 20 percent, 
but no more, for peripheral neuropathy of the left lower 
extremity as secondary to diabetes mellitus is granted.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


